September 25, 2015 VIA EDGAR CORRESPONDENCE U.S. Securities and Exchange Commission Division of Corporation Finance Attn:Larry Spirgel treet, N.E. Mail Stop 3720 Washington, DC 20549 Re:Checkpoint Systems, Inc. Form 10-K for Fiscal Year Ended December 31, 2014 Filed March 5, 2015 File No. 001-11257 Dear Ms. Spirgel: On behalf of Checkpoint Systems, Inc. (the “Company”), I am responding to your letter dated September 11, 2015, with respect to the above-referenced filing.Pursuant to Justin Kisner’s telephone conversation with Brian Miller of Latham & Watkins, LLP on September 25, 2015, the Company hereby confirms its expectation that the Company will provide the Staff of the Division of Corporation Finance with the Company’s response to the Staff’s comments on or about October 2, 2015. If you have any questions or comments with regard to these responses or other matters, please call Brian Miller at (202) 637-2332. Very truly yours, /s/ Bryan T. R. Rowland Bryan T. R. Rowland Vice President, General Counsel, Chief Compliance Officer & Secretary cc:Brian D. Miller, Latham & Watkins LLP
